DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 1-5,8 and 14-15 amended.
Claim(s) 6-7, 9,12-13 and 19 canceled.
Claim(s) 21-26 are newly added.
Claims 1-5,8,10-11,14-18, and 20-26 are pending.
Response to Argument
Applicant’s arguments/remarks (pages 8-13) field on 02/24/2022, have been fully considered but are not persuasive.

Applicant’s arguments (Examiner’s emphasis – bold)
Argument 1: (Summary of pages 9-11)
…Applicant argues that as discussed in the telephonic interview conducted with the Examiner on August 9, 2022, and as mentioned above in the Summary of Examiner Interview, the Examiner acknowledged that the proposed amendments overcome the cited art.

Response:
Examiner, respectfully disagrees.
In particular, during an interview with applicant’s representative on August 9, 2022, applicant’s representative proposed incorporating the limitations of claims 6 and 7 into independent claims 1,8 and 15 while maintaining the rest of the limitations of the independent claims (see attached interview summary). The independents were rejected with three prior reference (Skaria, Lee and Roh) while claims 6 and 7 were rejected by Peled et al. (US 2005/0288939 A1) and Megahed et al. (US 2019/0147089 A1), respectively. Based on a cursory during the interview, it appeared that if the independent claims are amended as proposed my applicant and if an updated search did not produce a single art that can be combined with the three arts that were used to reject the independent claims, it may require five (5) prior arts to reject the claims. However, although applicant has included the limitations of claims 6 and 7 into the independent claims, applicant has modified the limitations of claims 6 and 7 that are incorporated in the independent claims and removed some of the original limitation of the independent claims, as such, the claims as currently presented did not require five (5) prior arts to disclose all of the limitation. See updated rejection of claims as presented below. Furthermore, applicant did not present any argument against any of the arts used to reject claims 6 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-5,8,10-11,14-18, 21, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaria et al. (US 2009/0282041 A1), in view of Breitgand et al. (US 2015/0106520 A1). 



Regarding claim 1, Skaria, discloses a method comprising (Skaria [0004] method for retrieval of presence metadata (metadata indicating that a client is connected to a networked server):
receiving an indication that a first client system has connected to a server system that is associated with a network file system (Skaria [0005], receive pings (indication of first client connected to a server) from the first client at regular intervals, and save the document to the server (server associated with network file system) a plurality of times without incurring any reads/writes to the database (associated network file system);
determining a number of client systems that are connected to the server system (Skaria [0004], retrieval of presence metadata (an indication of when the presence of client on the network) includes: receiving a request from a first client to edit a document file; sending short-term check out metadata to the first client to begin an editing session; and writing the transition ID to a transition table stored in a cache, wherein the presence of another transition ID in the cache (in response to indication of the client connection, check for the presence of other clients, if it is determined that another client is present, switching from a single-client mode to a multi-client mode) indicates that a document has switched from a single-client mode to a multi-client mode (switching from single to multi-client mode if there are more than one client connection to the shared memory);
providing, by a processing device, access to the network file system to the first client system in response to configuring the network file system (Skaria [0017], when a co-authoring capable application is editing a document, the application adds co-authoring metadata to the document and keeps a server copy of the file updated with the latest metadata. The co-authoring metadata and server copy allows seamlessly transitions from a single client to a multi-client editing state and vice versa. To keep conflicts to a minimum, the co-authoring metadata is uploaded to the server. When a new client opens the document (providing access to client system), the client is notified of the areas of the document where other clients are working),
Skaria did not explicitly disclose configuring, in view of the number of client systems that are connected to the server system, a quality of service function of the server system, wherein the quality of service function provides resources of the server system to one or more client systems that are connected to the server system; loading a module at the server system, wherein the module configures the network file system.
Breitgand discloses configuring, in view of the number of client systems (number of simultaneous user sessions) that are connected to the server system,  a quality of service function of the server system, wherein the quality of service function provides resources of the server system to one or more client systems that are connected to the server system (Breitgand, fig. 3B [0030] in more detail, referring also to FIG. 3B a monitoring unit 164 may be utilized to monitor services provided by one or more active VMs 114. The monitoring unit 164 may communicate with other components in network 130 or site management 160 to monitor certain performance indicators and determine the quality of service (QoS) being provided by active VMs 114 to clients 180 (S310). The performance indicators may include the average throughput rate, average response time for transactions, number of simultaneous user sessions, or other related factors that may be used to determine when additional VMs are to be provisioned in order for a certain quality of service to be maintained). [0031] If the monitoring unit 164 determines that the QoS has degraded (S315) or that it may decline due to the introduction of new factors (e.g., addition of new user sessions, failure of system resources, etc.), then the monitoring unit 164 may call (configure) for additional instances of VMs to be provisioned to help service coping with any additional or potential load on the system and to help maintain the targeted quality of service (S320). if the monitoring unit 164 observes that the QoS of a specific service is degraded or is going to be degraded, the monitoring unit 164 calls elasticity-aware placement engine 663 to provision more VMs 118),
loading a module (monitoring unit 164/module) at the server system (monitoring system), wherein the module (164) configures the network file system (Breitgand [0031] discloses if the monitoring unit 164 residing on the monitoring system/server determines that the QoS has degraded (S315) or that it may decline due to the introduction of new factors (e.g., addition of new user sessions, failure of system resources, etc.), then the monitoring unit 164 may call (configure the system to provision additional VMs based on new addition of new user sessions) for additional instances of VMs to be provisioned to help service coping with any additional or potential load on the system and to help maintain the targeted quality of service (S320). if the monitoring unit 164 observes that the QoS of a specific service is degraded or is going to be degraded, the monitoring unit 164 calls elasticity-aware placement engine 663 to provision more VMs 118),
One of ordinary skill would have been motivated to combine Skaria and Breitgand because these teachings are from the same field of endeavor with respect to the disclosure of techniques for providing access to a shared content.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Breitgand into the method by Skaria, thereby enabling the use of an elasticity-aware placement engine 663 to provision more VMs 118 in order to maintain a quality of service required by the system, Breitgand, [0031]. 

Regarding claim 2, Skaria, modified by Breitgand disclose the method of claim 1, further comprising configuring functionality of the network file system for a single client mode in response to the number of clients being a single client system, and wherein the functionality of the network file system is configured to the multiple client mode in response to the number of clients being two or more client systems (Skaria [0006;0017], a processing unit operative to receive a document from a storage device, the document comprising short-term check out metadata indicating an editing session has begun, ping a cache to determine if another transition ID is stored in the cache, and send a transition ID to a transition table stored in a cache when the another transition ID is not stored in the cache to switch (configuring the network file system in view of the determined number of client systems that are connected to the server system) from a single-client mode to a multi-client mode when the another transition ID is stored in the cache; Fig. 7, [0049] discloses when only a single client (first client) is accessing or editing a document, the system is configured to operate in a single-mode. However, when a second client attempts to take control/edit the same document, the system switches from a single-client mode to a multi-client mode; [0050] switching from single-client mode to multi-client mode may be initiated by a second client attempting to take another short-term lock on the document and seeing that the client has already received the document).
The motivation to combine is similar to that of claim 1.

Regarding claim 4, Skaria, modified by Breitgand disclose the method of claim 1, further comprising:
configuring a locking function of the server system that is associated with the network file system, wherein the locking function corresponds to a verification of whether the first client system can access the particular data stored at the network file system at a particular time (Skaria, fig. 3, [0024-0025], in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients, therefore, are inhibited from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers. In other embodiments, however, lock metadata can be stored in a different format or within the document. For example, the lock table 300 can be arranged by unit identifier instead of by client identifier).
The motivation to combine is similar to that of claim 1.

Regarding claim 5, Skaria, modified by Breitgand disclose the method of claim 4, wherein the verification of the locking function corresponds to an increased verification operation in response to the number of client systems being two or more client systems relative to the verification operation in response to the number of client systems being a single client system (Skaria, fig. 3, [0024-0025], in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients (two or more), therefore, are inhibited from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers. In other embodiments, however, lock metadata can be stored in a different format or within the document. For example, the lock table 300 can be arranged by unit identifier instead of by client identifier; fig. 7, [0049] discloses when only a single client (first client) is accessing or editing a document, the system is configured to operate in a single-mode. However, when a second client attempts to take control/edit the same document, the system switches from a single-client mode to a multi-client mode; [0050] switching from single-client mode to multi-client mode may be initiated by a second client attempting to take another short-term lock on the document and seeing that the client has already received the document). 
The motivation to combine is similar to that of claim 4.

Regarding claim 8, Skaria disclose a system (Skaria [0013] fig. 5 is a schematic block diagram of an example client computing system configured to implement an authoring environment) comprising: 
a memory (Skaria fig. 5, [0031], computing system 500 for implementing the principles of the disclosure includes a client computing device, such as client computing device 510. In a basic configuration, the client computing device 510 typically includes at least one processing unit 515 for executing applications and programs stored in system memory 520); and
a processing device, operatively coupled with the memory (Skaria fig. 5, [0031], computing system 500 for implementing the principles of the disclosure includes a client computing device, such as client computing device 510. In a basic configuration, the client computing device 510 typically includes at least one processing unit 515 for executing applications and programs stored in system memory 520).
identify that a client system has accessed a network file system (Skaria [0005], receive pings (indication of first client connected to a server) from the first client at regular intervals, and save the document to the server (server associated with network file system) a plurality of times without incurring any reads/writes to the database (associated network file system);
determine that another client system is currently accessing the network file system (Skaria [0004], retrieval of presence metadata (an indication of when the presence of client on the network) includes: receiving a request from a first client to edit a document file; sending short-term check out metadata to the first client to begin an editing session; and writing the transition ID to a transition table stored in a cache, wherein the presence of another transition ID in the cache (in response to indication of the client connection, check for the presence of other clients, if it is determined that another client is present, switching from a single-client mode to a multi-client mode) indicates that a document has switched from a single-client mode to a multi-client mode (switching from single to multi-client mode if there are more than one client connection to the shared memory);
in response to receiving an indication that the client system has accessed the network file system  (Skaria [0004], retrieval of presence metadata (an indication of when the presence of client on the network) includes: receiving a request from a first client to edit a document file; sending short-term check out metadata to the first client to begin an editing session; and writing the transition ID to a transition table stored in a cache, wherein the presence of another transition ID in the cache (in response to indication of the client connection, check for the presence of other clients, if it is determined that another client is present, switching from a single-client mode to a multi-client mode) indicates that a document has switched from a single-client mode to a multi-client mode (switching from single to multi-client mode if there are more than one client connection to the shared memory);
change a second configuration of the network file system associated with a locking function of the network file system for the another client system (Skaria, Fig. 3, [0024-0025], in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients, therefore, are inhibited from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers. In other embodiments, however, lock metadata can be stored in a different format or within the document. For example, the lock table 300 can be arranged by unit identifier instead of by client identifier).
Skaria does not explicitly disclose change a first configuration of the network file system associated with a quality of service function of the network file system for the another client system, wherein the quality of service function monitors resources of a server system providing the network file system; and load a module at the server system, wherein the module configures the network file system. 
Breitgand discloses change a first configuration (provisioning additional instances of VMs due to an increase number of simultaneous user sessions) of the network file system associated with a quality of service function of the network file system for the another client system, wherein the quality of service function monitors resources of a server system providing the network file system (Breitgand, fig. 3B [0030] In more detail, referring also to FIG. 3B a monitoring unit 164 may be utilized to monitor services provided by one or more active VMs 114. The monitoring unit 164 may communicate with other components in network 130 or site management 160 to monitor certain performance indicators and determine the quality of service (QoS) being provided by active VMs 114 to clients 180 (S310). The performance indicators may include the average throughput rate, average response time for transactions, number of simultaneous user sessions, or other related factors that may be used to determine when additional VMs are to be provisioned in order for a certain quality of service to be maintained). [0031] If the monitoring unit 164 determines that the QoS has degraded (S315) or that it may decline due to the introduction of new factors (e.g., addition of new user sessions, failure of system resources, etc.), then the monitoring unit 164 may call (configure) for additional instances of VMs to be provisioned to help service coping with any additional or potential load on the system and to help maintain the targeted quality of service (S320). if the monitoring unit 164 observes that the QoS of a specific service is degraded or is going to be degraded, the monitoring unit 164 calls elasticity-aware placement engine 663 to provision more VMs 118),
load a module (monitoring unit 164/module) at the server system (monitoring system), wherein the module (164) configures the network file system (Breitgand [0031] discloses if the monitoring unit 164 residing on the monitoring system/server determines that the QoS has degraded (S315) or that it may decline due to the introduction of new factors (e.g., addition of new user sessions, failure of system resources, etc.), then the monitoring unit 164 may call (configure the system to provision additional VMs based on new addition of new user sessions) for additional instances of VMs to be provisioned to help service coping with any additional or potential load on the system and to help maintain the targeted quality of service (S320). if the monitoring unit 164 observes that the QoS of a specific service is degraded or is going to be degraded, the monitoring unit 164 calls elasticity-aware placement engine 663 to provision more VMs 118).
The motivation to combine is similar to that of claim 1.

Regarding claim 10, Skaria, and Breitgand disclose the system of claim 8, wherein the locking function corresponds to a verification of whether another client system can access a particular data stored at the network file system (Skaria, Fig. 3, [0024-0025], in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients, therefore, are inhibited from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers. In other embodiments, however, lock metadata can be stored in a different format or within the document. For example, the lock table 300 can be arranged by unit identifier instead of by client identifier).
The motivation to combine is similar to that of claim 1. 

Regarding claim 11, Skaria, and Breitgand disclose the system of claim 8, wherein the changing of the locking function corresponds to initiating a verification operation of whether a particular data can be accessed by another client system, the verification operation determining whether the particular data is associated with a lock for any client system (Skaria, fig. 3, [0024-0025], in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients, therefore, are inhibited from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers. In other embodiments, however, lock metadata can be stored in a different format or within the document. For example, the lock table 300 can be arranged by unit identifier instead of by client identifier; [0017] when a coauthoring capable application is editing a document, the application adds coauthoring metadata to the document and keeps a server copy of the file updated with the latest metadata. The coauthoring metadata and server copy allows seamlessly transitions from a single client to a multi-client editing state and vice versa. To keep conflicts to a minimum, the coauthoring metadata is uploaded to the server. When a new client opens the document, the client is notified of the areas of the document where other clients are working).
The motivation to combine is similar to that of claim 1.

Regarding claim 14, Skaria, and Breitgand disclose the system of claim 8, wherein the quality of service function corresponds to an initiating of the monitoring of the resources of the server system providing the network file system in response to the indication that the client system has accessed the network file system (Breitgand, fig. 3B [0030] In more detail, referring also to FIG. 3B a monitoring unit 164 may be utilized to monitor services provided by one or more active VMs 114. The monitoring unit 164 may communicate with other components in network 130 or site management 160 to monitor certain performance indicators and determine the quality of service (QoS) being provided by active VMs 114 to clients 180 (S310). The performance indicators may include the average throughput rate, average response time for transactions, number of simultaneous user sessions, or other related factors that may be used to determine when additional VMs are to be provisioned in order for a certain quality of service to be maintained). [0031] If the monitoring unit 164 determines that the QoS has degraded (S315) or that it may decline due to the introduction of new factors (e.g., addition of new user sessions, failure of system resources, etc.), then the monitoring unit 164 may call (configure) for additional instances of VMs to be provisioned to help service coping with any additional or potential load on the system and to help maintain the targeted quality of service (S320). if the monitoring unit 164 observes that the QoS of a specific service is degraded or is going to be degraded, the monitoring unit 164 calls elasticity-aware placement engine 663 to provision more VMs 118).
The motivation to combine is similar to that of claim 1.

Regarding claim 15, Skaria discloses a non-transitory computer readable medium comprising instructions, which when accessed by a processing device, cause the processing device to (Skaria [0055], a computer storage media readable by a computer system and encoding a computer program of instructions for executing a computer process):
provide, to a server and from a client system, a request to access a network service (request from the storage device 120 updates generated by the clients of the other client computing devices) that is provided by the server (Skaria [0021], each client computing device 110A, 110B, 110C, 110D can send to the storage device 120 updates generated by the client of the client computing device and can request from the storage device 120 updates generated by the clients of the other client computing devices. In one embodiment, the storage device 120 can be a server computing device and the client computing devices 110A, 110B, 110C, 110D can be client computing devices);
upon providing the request, receive, by the client system, a token that indicates that the client system has accessed the network service that is provided by the server and that another client system is not currently accessing the network service (Skaria [0044-0045], every time each client downloads presence metadata (token provided by server indicating number users/(single-user or multi-user mode), the number of clients in an editing session and the last time each client updated their presence information (e.g., transition ID (a transition token stored in the server), transition table, database, etc.) may be checked (among other things), at regular intervals, [0044]. If the presence information reflects only one client (which should be the examining client, i.e., computing device 510), the following actions may be done to minimize problems associated with the timing of the change of state of the document: 1) clear-up the presence table so it reflects the state as a single client mode; 2) delete the transition ID to the transition table; and 3) start the "am I alone" pings at regular intervals, [0045]); and
configure access to the network service by the client system in view of the token that has been received by the client system (Skaria [0044-0045], Every time each client downloads presence metadata, the number of clients in an editing session and the last time each client updated their presence information (presence metadata) (e.g., transition ID (a transition token stored in the server), transition table, database, etc.) may be checked (among other things), at regular intervals, [0044].  If the presence information reflects only one client (which should be the examining client, i.e., computing device 510), the following actions may be done to minimize problems associated with the timing of the change of state of the document: 1) clear-up the presence table so it reflects the state as a single client mode; 2) delete the transition ID to the transition table; and 3) start the "am I alone" pings at regular intervals, [0045]);
receive an indication that the token has been invalidated (User ID 330, 322 and 340 are inhibited/invalidated from editing data units 312 and 314) by the server (Skaria [0025], fig. 3, in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients, therefore, are inhibited (presence metadata from user ID 330, 322 and 340 are invalidated from accessing data units 312 and 314) from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers);
wherein the invalidation of the token is associated with an additional client system requesting to access the network service that is provided by the server (Skaria [0025], fig. 3, in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients, therefore, are inhibited (presence metadata from user ID 330, 322 and 340 are invalidated from accessing data units 312 and 314) from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers);
in response to receiving the indication that the token has been invalidated by the server, configure the access to the network service by the client system in view of the indication that the token has been invalidated (Skaria  [0025], fig. 3, in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients, therefore, are inhibited (presence metadata from user ID 330, 322 and 340 are invalidated from accessing data units 312 and 314) from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers); and
Skaria did not explicitly disclose wherein configuring the access to the network service comprises: configuring a quality of service function of the server, wherein the quality of service function provides resources of the server to the client system that has accessed the network service; and load a module at the server, wherein the module configures the access to the network service. 
Breitgand discloses wherein configuring the access to the network service comprises: configuring a quality of service function of the server, wherein the quality of service function provides resources of the server to the client system that has accessed the network service (Breitgand, fig. 3B [0030] In more detail, referring also to FIG. 3B a monitoring unit 164 may be utilized to monitor services provided by one or more active VMs 114. The monitoring unit 164 may communicate with other components in network 130 or site management 160 to monitor certain performance indicators and determine the quality of service (QoS) being provided by active VMs 114 to clients 180 (S310). The performance indicators may include the average throughput rate, average response time for transactions, number of simultaneous user sessions, or other related factors that may be used to determine when additional VMs are to be provisioned in order for a certain quality of service to be maintained). [0031] If the monitoring unit 164 determines that the QoS has degraded (S315) or that it may decline due to the introduction of new factors (e.g., addition of new user sessions, failure of system resources, etc.), then the monitoring unit 164 may call (configure) for additional instances of VMs to be provisioned to help service coping with any additional or potential load on the system and to help maintain the targeted quality of service (S320). if the monitoring unit 164 observes that the QoS of a specific service is degraded or is going to be degraded, the monitoring unit 164 calls elasticity-aware placement engine 663 to provision more VMs 118),
load a module (monitoring unit 164/module) at the server (monitoring system), wherein the module (164) configures the access to the network service (Breitgand [0031] discloses if the monitoring unit 164 residing on the monitoring system/server determines that the QoS has degraded (S315) or that it may decline due to the introduction of new factors (e.g., addition of new user sessions, failure of system resources, etc.), then the monitoring unit 164 may call (configure the system to provision additional VMs based on new addition of new user sessions) for additional instances of VMs to be provisioned to help service coping with any additional or potential load on the system and to help maintain the targeted quality of service (S320). if the monitoring unit 164 observes that the QoS of a specific service is degraded or is going to be degraded, the monitoring unit 164 calls elasticity-aware placement engine 663 to provision more VMs 118).
The motivation to combine is similar to that of claim 1.

Regarding claim 16, Skaria, and Breitgand disclose the non-transitory computer readable medium of claim 15, wherein the token (presence metadata) further indicates that the server is operating in a single client mode (Skaria [0004] discloses retrieval of presence metadata includes: receiving a request from a first client to edit a document file; sending short-term check out metadata to the first client to begin an editing session; and writing the transition ID to a transition table stored in a cache, wherein the presence of another transition ID in the cache indicates that a document has switched from a single-client mode to a multi-client mode. Therefore, if only one presence metadata is detected, the system is configured to operate in a single-client mode. However, if an additional presence metadata is detected, the system switches from single-client mode to a multi-client mode; [0044], every time each client downloads presence metadata, the number of clients in an editing session and the last time each client updated their presence information (presence metadata) (e.g., transition ID (a transition token stored in the server), transition table, database, etc.) may be checked (among other things), at regular intervals; [0045] if the presence information reflects only one client (which should be the examining client, i.e., computing device 510), the following actions may be done to minimize problems associated with the timing of the change of state of the document: 1) clear-up the presence table so it reflects the state as a single client mode; 2) delete the transition ID to the transition table; and 3) start the "am I alone" pings at regular intervals).
The motivation to combine is similar to that of claim 1. 

Regarding claim 17, Skaria, and Breitgand disclose the non-transitory computer readable medium of claim 16, wherein the single client mode corresponds to the client system being the only client system accessing the network service (Skaria [0004] discloses retrieval of presence metadata includes: receiving a request from a first client to edit a document file; sending short-term check out metadata to the first client to begin an editing session; and writing the transition ID to a transition table stored in a cache, wherein the presence of another transition ID in the cache indicates that a document has switched from a single-client mode to a multi-client mode. Therefore, if only one presence metadata is detected, the system is configured to operate in a single-client mode. However, if an additional presence metadata is detected, the system switches from single-client mode to a multi-client mode; [0044], every time each client downloads presence metadata, the number of clients in an editing session and the last time each client updated their presence information (presence metadata) (e.g., transition ID (a transition token stored in the server), transition table, database, etc.) may be checked (among other things), at regular intervals; [0045] if the presence information reflects only one client (which should be the examining client, i.e., computing device 510), the following actions may be done to minimize problems associated with the timing of the change of state of the document: 1) clear-up the presence table so it reflects the state as a single client mode; 2) delete the transition ID to the transition table; and 3) start the "am I alone" pings at regular intervals).
The motivation to combine is similar to that of claim 1. 

Regarding claim 18, Skaria, and Breitgand disclose the non-transitory computer readable medium of claim 15, wherein configuring the access to the network service by the client system corresponds to transmitting data from the client system to the cache memory of the server in view of the token (Skaria [0021], each client computing device 110A, 110B, 110C, 110D (when presence metadata indicate multiple users/multi-user mode) can send to the storage device 120 updates generated by the client of the client computing device and can request from the storage device 120 updates generated by the clients of the other client computing devices. In one embodiment, the storage device 120 can be a server computing device and the client computing devices 110A, 110B, 110C, 110D can be client computing devices. [0040] From subroutine stage 630, where computing device 510 may write the transition ID to a transition table stored in cache 526, method 600 may advance to stage 640 where computing device 510 may ping storage device 120 (e.g. a server) to determine if the transition ID is in cache 526).
The motivation to combine is similar to that of claim 1. 

Regarding claim 21, Skaria, and Breitgand disclose the method of claim 1, further comprising verifying that a particular data file (data units 312 and 314) stored at the network file system is associated with a lock corresponding to a second client (a first client 310) system (Skaria, fig. 3, [0024-0025], in the lock table 300, data units 312 and 314 are associated with a first client 310. Other clients, therefore, are inhibited from editing data units 312 and 314. Data unit 322 is associated with client 320. Other clients, including the first client 310, therefore, are inhibited from editing data unit 322. The fourth client 340 has not locked any portion of the document and so is not associated with any unit identifiers).
The motivation to combine is similar to that of claim 1.

Regarding claim 23, the claim is rejected with rational similar to that of claim 21.
Regarding claim 26, the claim is rejected with rational similar to that of claim 21.

Claim(s) 3, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaria et al. (US 2009/0282041 A1), in view of Breitgand et al. (US 2015/0106520 A1), further in view of Roh (US 2019/0377682 A1).

Regarding claim 3, Skaria, and Breitgand disclose the method of claim 1, but did not explicitly disclose further comprising: performing, in view of the number of client systems that are connected to the server system, a cache invalidation verification operation to store data for the first client system at a cache memory of the server system, wherein the cache invalidation verification operation is used as part of a caching function of the server system associated with the network file system responsive to the number of the client systems exceeding a single client system.
Roh discloses performing, in view of the number of client systems that are connected to the server system, a cache invalidation verification operation to store data for the first client system at a cache memory of the server system (Roh [0014] discloses if the replicated cache data is determined as not valid, checking or supporting another device to check the number of the client nodes (determined number of client systems) currently referring to the replicated cache data by referring to the reference map, and performing or supporting another device to invalidate the replicated cache data according to the number of the checked client nodes; [0025] also, each of the plurality of distributed cache servers CS1, CS2, . . . , CSm generates or updates each corresponding reference map which has mapping information between the one or more client nodes C1, C2, . . . , Cn referring to replicated cache data and the original cache data. Further, the distributed cache servers monitor changes in the original cache data and if there is a change in a particular original cache data, a particular distributed cache server determines that replicated cache data, corresponding to the particular original cache data, stored in the near cache storage parts N1, N2, . . . , Nn of the one or more client nodes C1, C2, . . . , Cn is not valid and invalidates the replicated cache data according to the number of the client nodes C1, C2, . . . , Cn (determined number of client systems) currently referring to the replicated cache data),
wherein the cache invalidation verification operation is used as part of a caching function of the server system associated with the network file system responsive to the determined number of the client systems exceeding a single client system (Roh [0014] discloses if the replicated cache data is determined as not valid, checking or supporting another device to check the number of the client nodes (determined number of client systems) currently referring to the replicated cache data by referring to the reference map, and performing or supporting another device to invalidate the replicated cache data according to the number of the checked client nodes; [0042] further, if the number of the client nodes referring to the replicated cache data exceeds the second value (one), the distributed cache server instructs particular client nodes which cause the number of the client nodes to exceed the second value to refer to the original cache data stored in the specific distributed cache server, without allowing the particular client nodes to store the replicated cache data in the near cache storage part).
One of ordinary skill in the art would have been motivated to combine Skaria, Breitgand and Roh because these teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and controlling access to a shared network resource.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Roh into the method by Skaria, and Breitgand, thereby invalidating or supporting a device to invalidate a replicated cache data according to the number of the checked client nodes (determined number of client systems), and the distributed cache server using the same, Roh, [0002].

Regarding claim 20, Skaria and Breitgand disclose the non-transitory computer readable medium of claim 15, but did not explicitly disclose wherein to configure the access to the network service by the client system the processing device is further to initiate use of a cache invalidation verification operation of a caching function to store or retrieve data for the client system. 
Roh discloses wherein to configure the access to the network service by the client system the processing device is further to initiate use of a cache invalidation verification operation of a caching function to store or retrieve data for the client system (Roh [0014] discloses if the replicated cache data is determined as not valid, checking or supporting another device to check the number of the client nodes (determined number of client systems) currently referring to the replicated cache data by referring to the reference map, and performing or supporting another device to invalidate the replicated cache data according to the number of the checked client nodes; [0025] also, each of the plurality of distributed cache servers CS1, CS2, . . . , CSm generates or updates each corresponding reference map which has mapping information between the one or more client nodes C1, C2, . . . , Cn referring to replicated cache data and the original cache data. Further, the distributed cache servers monitor changes in the original cache data and if there is a change in a particular original cache data, a particular distributed cache server determines that replicated cache data, corresponding to the particular original cache data, stored in the near cache storage parts N1, N2, . . . , Nn of the one or more client nodes C1, C2, . . . , Cn is not valid and invalidates the replicated cache data according to the number of the client nodes C1, C2, . . . , Cn (determined number of client systems) currently referring to the replicated cache data).
One of ordinary skill in the art would have been motivated to combine Skaria, Breitgand and Roh because these teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and controlling access to a shared network resource.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Roh into the method by Skaria, and Breitgand, thereby invalidating or supporting a device to invalidate a replicated cache data according to the number of the checked client nodes (determined number of client systems), and the distributed cache server using the same, Roh, [0002].

Regarding claim 24, Skaria, and Breitgand disclose the system of claim 8, further comprising: did not explicitly disclose changing a third configuration of the network file system associated with a caching function of the network file system for the another client system.
Roh discloses changing a third configuration of the network file system associated with a caching function of the network file system for the another client system (Roh [0042] if the number of the client nodes referring to the replicated cache data exceeds the second value (one), the distributed cache server instructs particular client nodes which cause the number of the client nodes to exceed the second value to refer to the original cache data stored in the specific distributed cache server, without allowing the particular client nodes to store the replicated cache data in the near cache storage part).
One of ordinary skill in the art would have been motivated to combine Skaria, Breitgand and Roh because these teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and controlling access to a shared network resource.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Roh into the method by Skaria, and Breitgand, thereby invalidating or supporting a device to invalidate a replicated cache data according to the number of the checked client nodes (determined number of client systems), and the distributed cache server using the same, Roh, [0002].

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaria et al. (US 2009/0282041 A1), in view of Breitgand et al. (US 2015/0106520 A1), in view of Lee et al. (US 2015/0178119 A1), further in view of Roh (US 2019/0377682 A1).

Regarding claim 22, Skaria, and Breitgand disclose method of claim 1, but did not explicitly disclose further comprising: modifying, in view of the number of client systems, the size of a cache memory of the server system; and performing, in view of the number of client systems, a cache invalidation verification operation to store data for the first client system at the cache memory.
Lee discloses modifying, in view of the determined number of client systems, the size of a cache memory of the server system (Lee [0028] discloses that computer program may further perform adjusting the size of the buffer cache depending on the number of USER VMs generated on the primary server; [0106], also discloses that the size of the buffer cache may be automatically adjusted according to the number of USER VMs (number of client systems) generated on the primary server. VMs are generated on a primary server representing each client system that is connected to the cache memory on the server and the size of the cache is automatically adjusted based of the number of USER VMs generated on the primary server). 
One of ordinary skill would have been motivated to combine Skaria, Breitgand, and Lee because both teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and controlling access to a shared network resource.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lee into the method by Skaria, and Breitgand, thereby duplicating a First Server (FM) VM into the standby server using the hypervisor-based fault tolerance module of the primary server and the hypervisor-based fault tolerance module of the standby server, Lee, [Abstract].
Skaria, Breitgand and Lee did not explicitly disclose performing, in view of the determined number of client systems, a cache invalidation verification operation to store data for the client system at the cache memory.
Roh discloses performing, in view of the determined number of client systems, a cache invalidation verification operation to store data for the client system at the cache memory (Roh [0014] discloses if the replicated cache data is determined as not valid, checking or supporting another device to check the number of the client nodes (determined number of client systems) currently referring to the replicated cache data by referring to the reference map, and performing or supporting another device to invalidate the replicated cache data according to the number of the checked client nodes; [0025] also, each of the plurality of distributed cache servers CS1, CS2, . . . , CSm generates or updates each corresponding reference map which has mapping information between the one or more client nodes C1, C2, . . . , Cn referring to replicated cache data and the original cache data. Further, the distributed cache servers monitor changes in the original cache data and if there is a change in a particular original cache data, a particular distributed cache server determines that replicated cache data, corresponding to the particular original cache data, stored in the near cache storage parts N1, N2, . . . , Nn of the one or more client nodes C1, C2, . . . , Cn is not valid and invalidates the replicated cache data according to the number of the client nodes C1, C2, . . . , Cn (determined number of client systems) currently referring to the replicated cache data).
One of ordinary skill in the art would have been motivated to combine Skaria, and Breitgand, Lee, Roh because these teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and controlling access to a shared network resource.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Roh into the method by Skaria, Breitgand and Lee, thereby invalidating or supporting a device to invalidate a replicated cache data according to the number of the checked client nodes (determined number of client systems), and the distributed cache server using the same, Roh, [0002].




Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaria et al. (US 2009/0282041 A1), in view of Breitgand et al. (US 2015/0106520 A1), in view of Roh (US 2019/0377682 A1), further in view of in view of Lee et al. (US 2015/0178119 A1).

Regarding claim 25, Skaria, Breitgand and Roh disclose the system of claim 24, wherein the processing device is further to: initiate use of a cache invalidation verification operation of the caching function to store data at a cache memory of a server associated with the network file system for the another client system (Roh [0014] discloses if the replicated cache data is determined as not valid, checking or supporting another device to check the number of the client nodes (determined number of client systems) currently referring to the replicated cache data by referring to the reference map, and performing or supporting another device to invalidate the replicated cache data according to the number of the checked client nodes; [0025] also, each of the plurality of distributed cache servers CS1, CS2, . . . , CSm generates or updates each corresponding reference map which has mapping information between the one or more client nodes C1, C2, . . . , Cn referring to replicated cache data and the original cache data. Further, the distributed cache servers monitor changes in the original cache data and if there is a change in a particular original cache data, a particular distributed cache server determines that replicated cache data, corresponding to the particular original cache data, stored in the near cache storage parts N1, N2, . . . , Nn of the one or more client nodes C1, C2, . . . , Cn is not valid and invalidates the replicated cache data according to the number of the client nodes C1, C2, . . . , Cn (determined number of client systems) currently referring to the replicated cache data). 
 Skaria, Breitgand and Roh did not explicitly disclose modify the size of the cache memory.
Lee discloses modify the size of the cache memory (Lee [0028] discloses that computer program may further perform adjusting the size of the buffer cache depending on the number of USER VMs generated on the primary server; [0106], also discloses that the size of the buffer cache may be automatically adjusted according to the number of USER VMs (number of client systems) generated on the primary server. VMs are generated on a primary server representing each client system that is connected to the cache memory on the server and the size of the cache is automatically adjusted based of the number of USER VMs generated on the primary server). 
One of ordinary skill would have been motivated to combine Skaria, Breitgand, Roh, and Lee because both teachings are from the same field of endeavor with respect to the disclosure of techniques for managing and controlling access to a shared network resource.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lee into the method by Skaria, Breitgand and Roh, thereby duplicating a First Server (FM) VM into the standby server using the hypervisor-based fault tolerance module of the primary server and the hypervisor-based fault tolerance module of the standby server, Lee, [Abstract].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publication show the state of the art related to managing and controlling access to shared cache memory while maintaining the coherency of data stored in the cache memory.
Jacobs et al. (US 6,732,237 B1)
Yamaoka et al. (US 2018/0132126 A1)
Roh (US 10,783,081 B2)
Bhagwat et al. (US 2017/0289290 A1)
Iliev et al. (US 2013/0246622 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                             
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451